Oi<r Application by Plaintiff for Rehearing.
Blanchard, J.
Section 2745 of R. S. lays it down precisely that before the police juries of the several parishes of the State shall fix and decide on the amount of parish taxes to be assessed for the current year, they must cause to be made out an estimate exhibiting the various items of expenditure for such year, and shall cause the same to be published in the official newspaper of the parish (if there be one) at least thirty days before the meeting of the jury is held at which the amount of taxes to be assessed for the year is agreed on and the assessment ordered.
This estimate may be called by any appropriate name, such as: schedule, budget, statement, tableau, estimate, etc.
Tt should be prepared with care and with reasonable attention to 'detail. It should be formally adopted by the requisite vote of the police jury, should be inscribed in the book of minutes, and should be published in the official organ of the parish, at least thirty days previous to action by the jury fixing the amount of parish taxes for the year and ordering its' levy and collection.
We do not think the statute merely requires one publication thirty days in advance of the action of the jury. We think the law rather means that the publication shall be made several times — say four or five times during the thirty days, or at least once a week during that time. But we do not here decide that it must be published more than • once during the thirty days. It is not necessary to the determination of the instant case to so decide. We leave that, therefore, as an open ‘question.
But this estimate, or schedule, or statement, or budget, or tableau, ‘.should state the year for which it is made, and the publication of the same should name the year for which it is adopted. That is to say, if it is the schedule of expenditures for 1897, the advertisement of it inserted in the official organ should so state.
In the instant case there was but one insertion in the official organ of anything approaching to an estimate of parish expenditures. This was on June 6, 1896. It was merely headed “Parish Schedule.” Ir did not recite for what year it was intended. There was nothing in *867it or about it to indicate that the police jury had ever adopted it as .an estimate of parish expenditures for the year 1896, or the year 1897. Nor did the minutes of the jury with which it was incorporated supply this information.
As an estimate of parish expenditures, therefore, for either of the years named, it was a dismal failure. It was not a compliance with the law, and this license tax sought to be imposed herein, predicated upon it, is not enforceable.
It is not necessary, however, in preparing and publishing- the annual budget or estimate of parish expenditures, to include in it anything relating to the parish resources or revenues. This is not required ■by the statute.
The decree of this court, heretofore handed down, entering up judgment for $50 license against each of the defendants, is based upon -their statement in argument and brief that they conceded a liability to that extent based upon action of the police jury subsequent to the formal levying of the license tax sued for.
It was, therefore, immaterial whether what the jury did in this regard was or was not properly and legally done, so far as the license for $50 is concerned. Defendants admit their liability to this extent •and agree to judgment against them therefor. This is ample warrant for such judgment.
Rehearing refused.
Mr. J ustice Monroe takes no part as he was not a member of this •■court when the case was submitted.